Citation Nr: 0425814	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of carcinoma 
of the head and neck, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for carcinoma of the head and neck, to include as 
due to exposure to Agent Orange.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The veteran was found to have carcinoma of the head and 
neck in 2000, many years after service.

3.  The competent medical evidence establishes that the 
veteran's carcinoma is associated with his exposure to Agent 
Orange in service.  


CONCLUSION OF LAW

Carcinoma of the head and neck was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116(a) (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

The Board notes that a VA letter issued in August 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claims, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for was filed and initially adjudicated 
prior to the date he received VCAA notice.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  


Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private treatment records and the report of a VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  In addition, in 
light of the determination below, any error is harmless.

Factual background

The service medical records are negative for complaints or 
findings pertaining to carcinoma.  No pertinent abnormality 
was reported on the separation examination in May 1970.

The veteran's discharge certificate reveals that the Vietnam 
Service Medal and the Vietnam Campaign Medal were among the 
medals he received.

The veteran submitted a claim for service connection for 
carcinoma of the head and neck in September 2001.

Private medical records dated from 2000 to 2001 have been 
associated with the claims folder.  The veteran was seen by a 
private physician in August 2000 and reported a six week 
history of an asymptomatic right neck mass.  It was noted 
that he had been treated by a private physician with a course 
of antibiotics, but there was no significant change.  
Following an examination, the impressions were no visible 
evidence of a lesion in the upper aerodigestive tract and 
right neck mass, possible malignancy.  A needle biopsy was 
performed.  He was seen later that month and it was reported 
that the biopsy was positive for metastatic squamous cell 
carcinoma.  The veteran related to the physician that he had 
been exposed to Agent Orange in Vietnam.  The impression was 
metastatic squamous cell carcinoma of unknown primary.  The 
examiner commented that this was unusual since the veteran 
had never smoked.  In February 2001, a right modified radical 
neck dissection with preservation of the XI cranial nerve was 
performed.  

The veteran was afforded an examination by the VA in April 
2002.  He denied a history of chewing or smoking tobacco.  
There was no history of alcohol or substance abuse.  He 
indicated that he rarely had a beer.  Following an 
examination, the pertinent impression was head and neck 
cancer, status post radiation therapy and surgery.

In a statement dated in July 2002, T.M.M., M.D., related that 
the veteran had presented in September 2000 with squamous 
cell carcinoma.  She indicated that possible sites of primary 
included the larynx, lung and the upper aerodigestive 
regions.  She added that the fact that the primary site was 
unknown did not change the fact that the veteran had 
developed a malignancy of either the larynx, pharynx or lung.  
She stated that the primary site is often not found in 
patients, at least ten percent of the time.  The physician 
commented that the veteran required treatment as if his 
lesion was a laryngeal carcinoma, and that one could presume 
his primary site was within either the larynx, posterior 
pharynx or the bronchus.

P.M.K., M.D., the physician who performed the surgery in 
February 2001, related in a July 2002 statement that the 
veteran had undergone completed radiation therapy as well as 
chemotherapy for metastatic squamous cell carcinoma of the 
head and neck region of unknown primary.  He asserted that 
the exact site of the primary tumor was never identified, but 
the most likely areas remained the larynx, lung and upper 
aerodigestive tract.  He stated that in such situations, the 
primary site was often undetected and might never be known 
because the veteran had successfully completed treatment.  
Dr. K. added that although it was considered that the veteran 
had an unknown primary, he still believed that the most 
likely site was the lung or aerodigestive tract.  The 
physician noted that the veteran had been exposed to 
herbicides in Vietnam and commented that it was quite clear 
that there was a relationship between the chemical exposure 
and the onset of multiple cancers.  He concluded that the 
veteran's cancer fell into this category, even though the 
exact site had never been identified. 

In September 2003, C.Y.F., M.D., related that while the exact 
location of the primary tumor was never determined, the 
diagnosis of cancer in the lymph nodes at the right angle of 
the jaw strongly suggested that the veteran had an occult 
cancer involving the larynx or upper aerodigestive tract.  
She stated that since the veteran underwent successful 
treatment, the cancer at the primary site had never had a 
chance to manifest itself.  She maintained that the location 
of the cancerous lymph nodes was most consistent with a 
cancer of the larynx or upper aerodigestive tract.  She 
commented that these cancers are frequently associated with a 
history of smoking tobacco and heavy alcohol use.  She noted 
that the veteran had told her that he had never smoked and 
had only rare consumption of alcohol.  She opined that these 
facts lent further support to the likely link between the 
veteran's cancer and his exposure to herbicides in Vietnam.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of 
war, and carcinoma becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The veteran has not asserted, and the evidence does not 
otherwise establish, that he had cancer of the head or neck 
during service or within one year thereafter.  Rather, he 
argues that his carcinoma is attributable to his exposure to 
Agent Orange in service.  

The Board concedes that the veteran served in Vietnam.  The 
available evidence clearly establishes that the veteran had 
squamous cell carcinoma of the head and neck.  It is equally 
apparent that the primary site of the tumor has not been 
confirmed.  Several physicians have asserted that the primary 
site of the veteran's cancer was probably the lung, 
aerodigestive tract, pharynx or larynx.  As noted above, 
cancers of the respiratory tract, to include the lung, larynx 
or bronchus are considered associated with herbicide 
exposure.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R.  § 3.309 does not in and of itself preclude him 
from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his cancer.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The only medical opinions of record are to the effect that 
the most likely primary site of the veteran's carcinoma was 
the lung, upper aerodigestive tract or the larynx, pharynx or 
bronchus.  Additionally, two physicians have concluded that 
the veteran's cancer was related to his exposure to 
herbicides in service.  Accordingly, even if it cannot be 
concluded that the veteran had a respiratory cancer, the 
uncontroverted medical evidence establishes that his cancer 
was associated with his in-service exposure to Agent Orange.  
Accordingly, the Board concludes that the weight of the 
evidence supports the veteran's claim for service connection 
for carcinoma of the head and neck.


ORDER

Service connection for carcinoma of the head and neck is 
granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



